Cuff, J.
Motion to strike this case from the jury calendar and place it upon the non-jury calendar. I am satisfied that plaintiff’s attorney made an excusable error in not filing his demand for a jury trial. He noted that demand upon his note of issue, but, due to inadvertence, failed to file his separate demand. He endeavored *1066to correct his mistake the following day. He should not be so severely punished as to deprive his client of a jury trial by reason of such an insignificant lapse. This court has power to relieve him (See Civ. Prac. Act, § 105) and has done so. (See New York Investors, Inc., v. Laurelton Homes, Inc., 230 App. Div. 712.) Motion denied.